DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated May 13, 2022 and the Notice of Panel Decision from Pre-Appeal Brief Review mailed June 15, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1-6, 8-18, and 20-26 is/are pending in the instant application.  Claims 7, 19, and 27 were previously canceled.
Applicants elected without traverse Group I, drawn to a pharmaceutical composition comprising 3-beta-hydroxy-5-alpha-pregan-20-one, cholesterol or an ester thereof, and a mixture of acylglycerols as the elected invention and a pharmaceutical composition comprising 3-beta-hydroxy-5-alpha-pregan-20-one, cholesterol or an ester thereof, and a mixture of acylglycerols wherein the medium-chain acylglycerol includes at least about 95% triacylglycerols as the elected species in the reply filed on December 6, 2017.  

Rejoinder
Claims 1-4, 8, 12-15, 17, 18, and 20-26 are  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 11, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 9 and 10, directed to the invention(s) of Group II, drawn to a method of treating a condition of the central nervous system do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on October 26, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Malcolm K. McGowan on August 18, 2022.
The application has been amended as follows: 
The claims have been amended as follows:
2. 	(Currently Amended) The pharmaceutical composition according to claim 1, wherein the MCT comprises a mixture of triacylglycerols which has a total combined percentage of (i) fatty acids with eight carbon atoms and (ii) fatty acids with ten carbon atoms of at least 95%.  
3. 	(Currently Amended) The pharmaceutical composition according to claim 1, wherein the 3- beta-hydroxy-5-alpha-pregnan-20-one is suspended in a solution comprising the cholesterol and the MCT.
4. 	(Currently Amended) The pharmaceutical composition according to claim 1, wherein at least some of the 3-beta-hydroxy-5-alpha-pregnan-20-one is dissolved in a solution comprising the cholesterol and the MCT.

5. 	(canceled)
6. 	(canceled)  
9. 	(canceled)  
10.	(canceled)  
12. 	(canceled)  The pharmaceutical composition according to claim 1, wherein the composition comprises a vegetable oil, and the vegetable oil is selected from the group consisting of sesame oil, peanut oil, olive oil, and castor oil.
16. 	(canceled)

Conclusion
Claims 1-4, 8, 11-15, 17, 18, and 20-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628